Citation Nr: 0710242	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 until July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issues 
on appeal. 

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In July 2001, the Board reopened the claim of entitlement 
to service connection for PTSD and denied the claim on the 
merits for lack of a verifiable stressor and a diagnosis of 
PTSD based on a verifiable stressor.   

2.  Evidence submitted subsequent to the July 2001 decision 
is new and bears directly and substantially upon the specific 
matter under consideration.

CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Decisions of the Board of Veterans' 
Appeals are final.  38 U.S.C.A. § 7104.  However, if the 
claimant can thereafter present new and material evidence, 
the claim shall be reopened, and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108.  

The veteran filed his claim to reopen in July 2001.  The 
applicable law at the time of the veteran's filing defined 
new and material evidence as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).
 
Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. 3.304(f).

Evidence before the Board in 2001 included the veteran's 
service medical records which noted that, on Monday, May 29, 
1967, the veteran was seen in the emergency room 
hyperventilating and uncontrollable.  He was diagnosed with 
panic anxiety.  Also of record were VA and private treatment 
records which noted a diagnosis of PTSD and discussed the 
reported stressor but did not provide a specific statement 
linking the two.  Since the July 2001 decision, private 
records have been associated with the claim's file which link 
the claimed stressor to PTSD.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for PTSD was the Board's 
July 2001 decision.  That decision denied entitlement to 
service connection because the evidence did not show a 
verifiable stressor and a diagnosis of PTSD based on a 
verifiable stressor.   

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the above 
mentioned medical records are new evidence because they were 
not previously considered by the Board in July 2001.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence of a current diagnosis 
linked to the reported stressor, thus it must be considered 
in order to fairly decide the merits of the claim. 

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and the appeal 
is granted to this extent only.




REMAND

As previously stated, service connection for PTSD requires 
(1) medical evidence indicating a current diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. See 38 C.F.R. 3.304(f).

The veteran contends that he has PTSD as a result of being 
raped by fellow service members.  The veteran's service 
personnel records and service medical records do not contain 
any evidence of this incident, but there is also nothing in 
the service records to contradict it.  The veteran has 
consistently alleged that, in May 1967, he was raped.

For PTSD cases involving personal assault there is an 
additional duty to assist the veteran with the development of 
his claim for service connection for PTSD.  Specifically, the 
RO must consider all of the special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  M21-1 notes that "personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking."  M21-1, 
Part III, 5.14c. M21-1 identifies alternative sources for 
developing evidence of personal assault including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).

Where there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks, or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; and breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7)(a)-(o); See also 38 C.F.R. § 3.304(f)(3); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21-1 manual evidentiary procedures apply in PTSD 
personal assault cases). 

The veteran has stated he was raped by two service members 
while coming home from church one Sunday in May 1967.  He 
noted, during the January 2007 hearing, that after the rape, 
he went home, took a shower, and went to bed.  He stated that 
he later told his sergeant what had happened and was taken to 
the hospital.  The veteran's service medical records contain 
an entry dated Monday, May 29, 1967 noting that the veteran 
was seen in the emergency room hyperventilating and 
uncontrollable and was diagnosed with panic anxiety.  The 
veteran's personnel records contain a statement from his 
sergeant which noted that the veteran was unsuitable for 
service and cited that since May 22, 1967, he had witnessed 
at least one crying spell.  Also of record is a February 1997 
VA examination which noted that following the incident, the 
veteran suffered from crying spells.  The veteran was 
discharged from military service in July 1967 because he was 
found to be unsuitable for service.  

Additionally, at the January 2007 hearing, the veteran 
indicated that he was receiving Social Security Disability 
for his mental problems and that he was receiving treatment 
at the Tampa, Florida VAMC.  The RO should obtain those 
records and associate them with the claim's file.   

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should request the veteran's records 
from the Social Security Administration.

2.  Obtain the veteran's medical records from the 
VAMC in Tampa, Florida.

3.  The veteran should be scheduled for a VA 
psychiatric examination.  The claim's folder should 
be provided to and reviewed by the examiner.  The 
examiner should thoroughly review the veteran's 
service records and then make a determination as to 
whether it is at least as likely as not (fifty 
percent probability or more) that the sexual 
assault as alleged by the veteran occurred and, if 
so, whether the veteran now has PTSD as a result of 
the sexual assault.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


